IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                    RENDERED: MARCH 25, 2021
                                                         NOT TO BE PUBLISHED

                  Supreme Court of Kentucky
                                   2019-SC-0591-MR



TRAVIS DURRUM                                                        APPELLANT


                   ON APPEAL FROM FRANKLIN CIRCUIT COURT
V.                  HONORABLE THOMAS D. WINGATE, JUDGE
                               NO. 18-CR-00266


COMMONWEALTH OF KENTUCKY                                              APPELLEE



                     MEMORANDUM OPINION OF THE COURT

                                        AFFIRMING

      Travis Durrum was convicted of one count of first-degree criminal abuse,

one count of first-degree rape, one count of first-degree sexual abuse, and two

counts of first-degree sodomy, of a victim under twelve (12) years of age. The

jury recommended a sentence of eighty (80) years, which the trial court

appropriately reduced to seventy (70) years, the maximum permitted under

Kentucky Revised Statute (KRS) 532.110. This appeal followed as a matter of

right.1 Having reviewed the record and the arguments of the parties, we affirm

the judgment of the Franklin Circuit Court.




      1   See KY. CONST. § 110(2)(b).
                                      I. BACKGROUND

      This case rests principally on the credibility and testimony of two

individuals, the victim M.S. 2 and the defendant Travis Durrum (Travis). In

order to adequately understand, and analyze for possible misconduct, the

Commonwealth’s cross-examination of Travis and closing arguments, it is

necessary to summarize in some detail the trial testimony of all seven

witnesses.

      Travis and his wife Juanita Durrum (Juanita) served as guardians for the

victim, M.S. In July 2016, M.S.’s biological mother was in drug rehabilitation,

and prior to her residing with the Durrums, M.S. was being cared for by her

maternal grandmother. The grandmother would take M.S. to see her mother,

which was not permitted. Juanita was related to M.S., and M.S. was put in the

custody of Travis and Juanita in late July or early August 2016. M.S. was

seven years old when she began living with the Durrums. The record, including

M.S.’s testimony, is unclear as to the actual familial relationship between

Juanita and M.S. In her testimony, M.S. stated she thought Juanita was her

“great-aunt’s sister.”

      During M.S.’s time with the Durrums, they resided at three locations.

Initially, they lived in a small apartment in Lawrenceburg in Anderson County.

In November 2016, the family moved to a townhouse in Franklin County and in

March 2017, to an apartment in Franklin County. In addition to M.S. and the




      2   To preserve the privacy of the minor victim, we will refer to her by her initials.

                                              2
Durrums, Travis’s sister Nicole, Nicole’s boyfriend, and their children lived with

them in the townhouse location. When they moved to the Franklin County

apartment, Nicole and her family occupied an apartment across the hall.

      This arrangement lasted until November 2017, when M.S. was removed

from Travis and Juanita’s custody by the Cabinet for Health and Family

Services (CHFS) and placed with a foster family. Approximately one month after

her placement, M.S. disclosed to her foster mother, Tiffany Parsons, that Travis

had sexually abused her. The charged events are all alleged to have occurred in

either the townhouse or apartment in Franklin County between October 2016

and November 2017.

      At trial, the Commonwealth called four witnesses: CHFS social service

investigator, Craig Gonzales; Tiffany Parsons; forensic pediatrician, Dr.

Sugarman; and M.S. herself. Gonzales testified that upon receiving Parsons’s

report, he initiated an investigation and attempted to contact Travis at least

four times. Travis refused any interview without an attorney. During visits to

the Durrums’ residence, Gonzales only spoke with Juanita. Gonzales stated

that as he arrived during one of the contact attempts, he saw a male, whom he

later recognized as Travis, throwing away a twin mattress. Gonzales further

testified that M.S. indicated to him that there was a second child involved with

the events. On cross-examination, Gonzales stated he was never able to

substantiate the presence of or events regarding a second child.

      Tiffany Parsons’s testimony was limited. Parsons described the events

surrounding M.S.’s first disclosure of the abuse, approximately a month after

                                        3
coming to Parsons’s home. Parsons stated that upon being told of the abuse,

she immediately contacted CHFS. Parsons also testified to M.S.’s good

performance in school and M.S.’s concerns over others learning of her abuse.

Parsons indicated M.S. became upset on occasion when she thought other

people knew of what happened or were talking about her.

      Dr. Sugarman’s testimony related to the forensic examination she

performed on M.S. Dr. Sugarman testified that this examination was “normal,”

but that a normal examination is not indicative of whether a specific event or

series of events did or did not occur. Dr. Sugarman testified that the areas of

the human body involved heal rapidly, and it had been a substantial period

between the last contact between M.S. and Travis and the examination. At one

point, the Commonwealth sought Dr. Sugarman’s opinion on whether M.S. was

telling the truth, the question was objected to, and the trial court sustained the

objection. A copy of Dr. Sugarman’s report was entered into evidence, with the

portions concerning M.S.’s description of events redacted.

      M.S. testified that Travis tried to initiate both vaginal and anal sex on

more than one occasion. At the time of her testimony, M.S. was ten years old

and testifying to abuse that began when she was seven years old and

continued until she was eight. M.S. stated that Travis forced her to perform

oral sex and that the abuse would occur after Travis arrived home from work if

Juanita was not there. On cross-examination, defense counsel questioned

M.S.’s veracity, calling into question the discrepancy between her original

statements to authorities that “it happened almost every day” to her current

                                        4
statement that “it happened whenever he got a chance.” Defense counsel also

elicited statements from M.S. that Travis never moved out of the home prior to

her removal in November 2017.

      Travis called two witnesses and testified on his own behalf in efforts to

rebut elements of M.S.’s testimony. Travis’s sister Nicole and her family lived

with the Durrums in the townhouse location and across the hall at the

apartment location. Nicole testified that in her experience, Travis was never

alone with M.S., but on cross-examination, she admitted she was not with

them all the time so could not be certain they were never alone. Nicole further

stated the two households effectively operated as one, with people coming and

going without knocking. Nicole also testified that Travis separated from Juanita

in August 2017 and never moved back into the home. During cross-

examination, the Commonwealth also questioned Nicole regarding Travis’s use

of the last name “Durrum,” with Nicole admitting that Travis took Juanita’s

last name when they married. Travis’s mother, Sandra, also testified to the

separation, though she was less specific as to the actual month Travis moved

out and could not state that he never returned to the home to visit.

      Travis took the stand to testify in his own defense. His defense was

principally based on an assertion that he never had an opportunity to commit

the acts described by M.S. He testified that during the period in question, he

worked for a manufacturer in Shelbyville, often working both day and night

shifts and purporting to have an hour-and-a-half commute each way. Travis

also stated that he was never alone with M.S., that he never had any sexual

                                        5
contact with M.S., and that M.S. never confronted him regarding his alleged

behavior. Travis testified he moved out of the apartment during the second

week of August 2017 after a fight with Juanita and never moved back into the

apartment.

      On cross-examination, the Commonwealth took issue with Travis’s

statement that his commute was an hour and a half to travel twenty-six miles

of Interstate 64 to get to and from his job. They further questioned Travis’s

assertion that he worked extreme hours, emphasizing that Travis failed to

introduce any corroborating evidence as to this work schedule, despite the fact

such evidence should be easily available. The Commonwealth then began a

series of questions relating to Travis and Juanita’s relationship, specifically

their marital fidelity. Specifically, the Commonwealth began by asking Travis if

Juanita became pregnant after separating from Travis. Defense counsel

objected to this question as irrelevant. The Commonwealth then rephrased the

question to ask whether Juanita was having an affair during their marriage. In

response, Travis stated it was not an affair, as they had an “open marriage.”

Travis’s admission elicited a noise by the Commonwealth’s Attorney, which

Travis argues was “Eww” while the Commonwealth argues was “Ooh.” The

Commonwealth’s Attorney then said, “I understand that’s kind of outside the

normal bounds of morality.” The defense objected, and the Commonwealth

appended an “[I]sn’t it?” in an attempt to turn the statement into a question.

The court directed the statement/question to be stricken and for the

Commonwealth to “move on to something else.” Despite the court’s direction,

                                         6
the Commonwealth continued to question Travis on the morality of his lifestyle,

effectively forcing Travis to comment on his own morality. Defense counsel did

not object to this continued questioning. The Commonwealth then asked

follow-up questions regarding Travis’s other girlfriends and relationships, facts

that Travis had testified to on direct.

      In closing argument, defense counsel emphasized the discrepancy

between M.S.’s statement that “it happened almost every day” and that the

abuse occurred after work between five and six in the evening. The defense

characterized this time frame as unlikely due to usually high activity in the

home at that time, and therefore the chance of discovery was high. The defense

left the jury with the question, “could it have happened almost every day

without someone finding out?”

      The Commonwealth, in closing, made a number of statements supporting

M.S.’s credibility. The Commonwealth emphasized that the defendant’s only

argument was that M.S. was making up all of the events. The Commonwealth

supported M.S.’s testimony by directing the jury to Tiffany Parsons’s testimony

as to M.S.’s concern over others knowing of the events, Craig Gonzales’s

witnessing Travis disposing of a twin mattress, and a lack of apparent motive

by M.S. to fabricate her story. The Commonwealth further stated, “[y]ou have a

little girl who’s 100% believable, and 100% credible…There wasn’t a thing that

came out of her mouth that wasn’t true…I never saw a face like that

before….the most credible witness I ever saw. Everything she told you was

true.” The Commonwealth emphasized that point by referring back to portions

                                          7
of Dr. Sugarman’s testimony which described the language and terms victims

M.S.’s age use when describing such events.

      Additional facts are discussed below as necessary.

                                    II. ANALYSIS

      Travis asserts there was flagrant prosecutorial misconduct during the

Commonwealth’s cross-examination of Travis and in the Commonwealth’s

closing argument warranting reversal of his convictions. Additionally, Travis

argues the court’s failure to renumber the counts after dismissing count one is

reversible, palpable error.

   A. Prosecutorial misconduct

      “Prosecutorial misconduct is ‘a prosecutor’s improper or illegal act

involving an attempt to persuade the jury to wrongly convict a defendant or

assess an unjustified punishment.’”3 One way in which the misconduct can

occur is through an improper closing argument.4 Any allegation of misconduct

must be viewed in the context of the overall fairness of the trial.5 To justify

reversal, the Commonwealth’s misconduct must be “so serious as to render the

entire trial fundamentally unfair.”6



      3Commonwealth v. McGorman, 489 S.W.3d 731, 741–42 (Ky. 2016) (quoting
Noakes v. Commonwealth, 354 S.W.3d 116, 121 (Ky. 2011)).
      Dickerson v. Commonwealth, 485 S.W.3d 310, 329 (Ky. 2016) (citing Duncan v.
      4

Commonwealth, 322 S.W.3d 81, 87 (Ky. 2010)).
      5McGorman, 489 S.W.3d at 742 (citing St. Clair v. Commonwealth, 451 S.W.3d
597, 640 (Ky. 2014)).
      Soto v. Commonwealth, 139 S.W.3d 827, 873 (Ky. 2004) (quoting Stopher v.
      6

Commonwealth, 57 S.W.3d 787, 805 (Ky. 2001)).


                                         8
      “If the misconduct is objected to, we will reverse on that ground if proof

of the defendant’s guilt was not such as to render the misconduct harmless,

and if the trial court failed to cure the misconduct with a sufficient admonition

to the jury.”7 However, if no objection is made, the Court “will reverse only

where the misconduct was flagrant and was such as to render the trial

fundamentally unfair.”8

      In considering an allegation of prosecutorial misconduct in closing
      argument, the Court considers the arguments as a whole while
      remembering that counsel is granted wide latitude during closing
      argument. The longstanding rule is that counsel may comment on
      the evidence and make all legitimate inferences that can be
      reasonably drawn therefrom.9

To determine whether a prosecutor’s comments amount to flagrant

misconduct, we utilize a four-part test. The four factors to be considered are:

(1) whether the remarks tended to mislead the jury or to prejudice the accused;

(2) whether they were isolated or extensive; (3) whether they were deliberately

or accidentally placed before the jury; and (4) the strength of the evidence

against the accused.10

   1. During cross-examination, the question of whether Travis and
      Juanita’s open marriage was “kind of outside the normal bounds of
      morality” was improper.




      7 Duncan, 322 S.W.3d at 87 (citing Barnes v. Commonwealth, 91 S.W.3d 564
(Ky. 2002); Partin v. Commonwealth, 918 S.W.2d 219 (Ky. 1996)).
      8   Id.
      9 Murphy v. Commonwealth, 509 S.W.3d 34, 50 (Ky. 2017) (internal citations

and quotation marks omitted).
      10 Id. at 54 (internal citations and quotation marks omitted). See also Brafman

v. Commonwealth, 612 S.W.3d 850, 861 (Ky. 2020).

                                          9
      Travis alleges multiple errors during his cross-examination by the

Commonwealth. First, he alleges prosecutorial misconduct by the

Commonwealth’s Attorney’s failure to “move on” as directed by the court in

response to the defense’s objection to the question of whether an open

marriage was “outside the normal bounds of morality.” Second, he argues that

the trial court erred in admitting Travis’s testimony regarding Juanita’s

infidelity, the couple’s open marriage, and Travis’s girlfriends. Third, he alleges

prosecutorial misconduct in the form of the Commonwealth’s utterance of

“Eww” or “Ooh” in response to Travis’s acknowledgement that he and Juanita

had an open marriage. None of these alleged errors are properly preserved.

      During the Commonwealth’s Attorney’s cross-examination of Travis, the

Commonwealth asked Travis whether he was the father of the child Juanita

was carrying when the Commonwealth’s Attorney first met her. This meeting

took place in the summer of 2018, almost a year after Travis and Juanita’s

separation. Defense counsel objected, arguing the question was irrelevant. The

court overruled the objection to the extent the question pertained to the

relevant period of the indictment. The Commonwealth rephrased the question

to ask whether there was an ongoing affair during the period of time at issue in

the indictment. This exchange elicited an answer from Travis that they had an

“open marriage” and led the Commonwealth Attorney to utter either “Eww” or

“Ooh” and to comment, “I understand that’s kind of outside the normal bounds

of morality.” Defense counsel objected to the latter, and the Commonwealth

amended the statement with “Isn’t it?”

                                         10
      The court ordered the Commonwealth’s comment/question stricken and

directed the Commonwealth to “move on to something else[,]” implicitly

sustaining the defense counsel’s objection not just to the form of the question

but also to the content of the question. Despite the admonition, the

Commonwealth continued with this line of questioning, resulting in Travis

stating an open marriage was not outside the bounds of normal morality “in

light of modern society.” He also readdressed the fact that he had several

girlfriends after the separation from Juanita. Notably, the Commonwealth’s

continued questioning in this vein generated no additional objection from

defense counsel or comments from the court.

      The first issue is whether the Commonwealth’s Attorney committed

prosecutorial misconduct by failing to “move on” as the trial court directed.

Defense counsel’s objection to the form of the Commonwealth’s question

regarding whether an open marriage was “outside the normal bounds of

morality” was sustained and the statement was stricken. This is precisely the

relief sought by the defense, and he requested no further relief. “It is well

within the realm of valid assumption that counsel was satisfied with the court's

admonition to the jury.”11 But the court in sustaining defense’s objection,

ordered more than the comment be stricken. The trial court ordered the

Commonwealth’s Attorney to “move on to something else.” Despite this



      11 West v. Commonwealth, 780 S.W.2d 600, 602 (Ky. 1989) (quoting Hunter v.
Commonwealth, 479 S.W.2d 4, 6 (Ky. 1972)); see also Rine v. Commonwealth, No.
2002-SC-1079-MR, 2005 WL 1185205, at *6 (Ky. May 19, 2005) (“We must assume
that defense counsel was satisfied with the relief granted.”).

                                        11
direction, the Commonwealth continued to pursue the question, eventually

forcing Travis to comment generally on his own morality. We find such conduct

to be obviously improper, as the defendant’s own personal view of the morality

of a particular lifestyle is irrelevant as to the question of guilt of the specific

charges and the trial court clearly ordered the Commonwealth to “move on.”

We acknowledge the Commonwealth was entitled to explore Travis’s conduct,12

but we do not believe such entitlement extends to forcing Travis to opine on the

relative morality of that conduct or to do so against the trial court’s directive.

Despite the improper question, defense counsel did not object to the rephrased

question; therefore, we review for palpable error. In doing so, we must

determine if the Commonwealth’s Attorney committed flagrant prosecutorial

misconduct.

      We hold the improper question represented flagrant prosecutorial

misconduct. The question prejudiced Travis in requiring he respond with an

assessment of his own personal morality. The question, while short in

duration, was a focus of the Commonwealth’s cross-examination. The improper

question was deliberately placed before the jury by the Commonwealth and the

Commonwealth was admonished to “move on.” We find the Commonwealth’s

Attorney’s failure to move on as directed particularly troublesome.

      Finally, we must evaluate the strength of the case against Travis. M.S.’s

testimony was supported by the testimony of other witnesses. Craig Gonzales



       12 Smith v. Commonwealth, 904 S.W.2d 220 (Ky. 1995) (Stigmatization alone is

not grounds for exclusion of relevant evidence.).

                                          12
witnessed Travis throwing away a twin mattress before a home visit just days

after M.S.’s initial disclosure. M.S. also testified at trial that she slept on a twin

mattress. Dr. Sugarman’s description of how a child of M.S.’s age would likely

express events of the type alleged to have been committed by Travis was

consistent with M.S.’s testimony. There were no allegations or evidence of

coaching. The defense never alleged a motive on M.S.’s part to fabricate the

events. Lastly, the initial disclosure was made to a temporary foster parent

with no relationship, or apparent animus, to the parties.

      The Commonwealth ably and properly called into question Travis’s

credibility and impeached Travis’s basic contention that he never had an

opportunity to commit the acts described by M.S. His testimony regarding

unrealistic commute times, extreme hours, and the assertion he was never

alone with M.S. were all reasonably questioned. In addition, as outlined above,

the Commonwealth supported M.S.’s version of the events with testimony from

other witnesses. In balancing the four factors, the final factor weighs heavily for

the Commonwealth, but the prior factors all weigh in Travis’s favor. We hold

the Commonwealth’s Attorney’s improper question was flagrant misconduct,

but we defer considering whether the misconduct rendered his trial

fundamentally unfair until we have evaluated the closing arguments.

      The second question surrounds the Commonwealth’s Attorney’s line of

questioning regarding Travis and Juanita’s “open marriage” and Travis’s

testimony as to his other girlfriends. With the exception of the previously

discussed morality component, defense counsel did not object to these

                                         13
questions. Therefore, any possible error is unpreserved, and we review for

palpable error under Kentucky Rule of Criminal Procedure (“RCr”) 10.26. RCr

10.26 allows this Court to review an unpreserved error if it is palpable, affects

the substantial rights of a party, and results in manifest injustice. To

determine if an error is palpable, “an appellate court must consider whether on

the whole case there is a substantial possibility that the result would have

been any different.”13 To be palpable, the error must be “easily perceptible,

plain, obvious and readily noticeable.”14 A palpable error must be so grave that,

if uncorrected, it would seriously affect the fairness of the proceedings.15 “It

should be so egregious that it jumps off the page…and cries out for relief.”16

      We start by noting a trial court’s administration of the scope of cross-

examination is within its sound discretion17 and will only be disturbed if

“arbitrary, unreasonable, unfair, or unsupported by sound legal principles.”18

Furthermore, we note that unlike the prior question, the Commonwealth’s

follow-up questions related to concrete events and facts the defense introduced

on direct examination. On direct, Travis volunteered that he and Juanita were


      13   Commonwealth v. McIntosh, 646 S.W.2d 43, 45 (Ky. 1983).
      14Burns v. Level, 957 S.W.2d 218, 222 (Ky. 1997) (citing BLACK’S LAW
DICTIONARY (6th ed. 1995)), abrogated on other grounds by Nami Res. Co., L.L.C. v.
Asher Land & Mineral, Ltd., 554 S.W.3d 323 (Ky. 2018).
      15   Ernst v. Commonwealth, 160 S.W.3d 744, 758 (Ky. 2005).
      Chavies v. Commonwealth, 374 S.W.3d 313, 323 (Ky. 2012) (quoting Alford v.
      16

Commonwealth, 338 S.W.3d 240, 251 (Ky. 2011) (Cunningham, J., concurring)).
      Baze v. Commonwealth, 965 S.W.2d 817, 821 (Ky. 1997) (citing Moore v.
      17

Commonwealth, 771 S.W.2d 34 (Ky. 1988)).
      18   Goodyear Tire & Rubber Co. v. Thompson, 11 S.W.3d 575, 581 (Ky. 2000).


                                          14
in an open marriage and that he had girlfriends in Lexington after he and

Juanita separated. As such, the prosecution is entitled to cross-examine Travis

as to those statements, and there was no error in permitting the questions.19

      Lastly, we do not view the Commonwealth’s Attorney’s utterance of

“Eww” or “Ooh” to represent prosecutorial misconduct. Applying the four-factor

test, the first weighs weakly in favor of the defendant. The utterance did not

weigh on the evidence but may have had a slight prejudice to the defendant.

Conversely, the second and third factors weigh heavily in favor of the

Commonwealth. The statement was isolated, a single and brief utterance. After

reviewing the record, it is unclear to us whether the utterance was intentionally

or accidently placed before the jury. As previously addressed, the fourth factor

weighs in favor of the Commonwealth. With three of the four factors weighing

in favor of the Commonwealth, the prosecutor’s utterance does not rise to the

level of flagrant prosecutorial misconduct.

   2. During closing argument, the Commonwealth committed flagrant
      prosecutorial misconduct, but such misconduct did not render
      Durrum’s trial, as a whole, fundamentally unfair.

      Travis asserts the Commonwealth’s Attorney’s closing argument was

“replete with improper vouching of M.S.’s credibility.” Specifically, Travis

contends the trial court permitted flagrant prosecutorial misconduct by not



       19 See, e.g., Kiper v. Commonwealth, 399 S.W.3d 736, 749 (Ky. 2012) (stating

the Commonwealth is entitled to make reasonable arguments in response to matter
brought up by defendant); Sanders v. Commonwealth, 801 S.W.2d 665, 677 (Ky. 1990)
(prosecutor's questions regarding defendant’s violent actions towards wife and
confrontation with the ex-husband were in response to statements made by defendant
on direct).

                                        15
addressing the following Commonwealth’s Attorney’s comments: (1) “I know

you believe this child”; (2) M.S. was “one-hundred percent believable”; and (3)

“there wasn’t a thing that came out of her mouth that wasn’t true...it’s the

most credible witness I ever saw; everything she told you was true.” In addition

to the statements regarding M.S.’s credibility, Travis argues the

Commonwealth’s Attorney’s factual misstatement of when Travis changed his

last name unfairly implicated Travis’s credibility. Prosecutorial misconduct is

viewed in the context of the overall fairness of the trial.20 Travis’s argument was

not preserved by a contemporaneous objection; therefore, reversal is warranted

only if the misconduct was flagrant and the misconduct rendered the trial

fundamentally unfair.21

      “Closing arguments are not evidence, and prosecutors are given ‘wide

latitude’ during closing arguments.”22 Even with wide latitude, neither the

prosecution nor the defense may “interject[] their personal beliefs in the

presentation of his case.”23 While not expressing a personal belief, both the

prosecution and defense can comment on the credibility of witnesses in closing,

so long as such comments are drawn from the evidence presented or




      20   Murphy, 509 S.W.3d at 49 (citing McGorman, 489 S.W.3d at 574).
       Matheney v. Commonwealth, 191 S.W.3d 599, 606 (Ky. 2006) (quoting Barnes
      21

v. Commonwealth, 91 S.W.3d 564, 568 (Ky. 2002)).
      22Hall v. Commonwealth, 551 S.W.3d 7, 17 (Ky. 2018) (citing Stopher, 57
S.W.3d at 805-06); see also Murphy, 509 S.W.3d at 50.
      23   U.S. v. Young, 470 U.S. 1, 8-9 (1985).


                                            16
reasonable inferences from such evidence.24 Counsel may respond in closing to

arguments calling into question or supporting the veracity of a witness’s

statements,25 but such comments by counsel may not extend to personally

vouching for the credibility of any particular witness.26

      The lack of physical evidence herein resulted in a case that came down to

a jury determination of the credibility of M.S., Travis, and their respective

supporting witnesses. In its closing, the defense focused on whether M.S.’s

rendition of events was believable. Defense counsel called into question M.S.’s

revision of the events’ frequency from “every day” to “whenever [Travis] had the

chance.” Defense counsel also argued M.S.’s timing of the events, after work,

during the dinner hour, was particularly suspect and that common sense said

it really could not happen this way without someone finding out. The defense

also emphasized that both Nicole and Sandra testified to Travis’s lack of

opportunity given his stated work schedule, the fact “he was never alone with

M.S.,” and that contrary to M.S.’s assertion, Travis had moved out of the

apartment in August 2017. These arguments certainly invited a response from




      24  Dickerson , 485 S.W.3d at 333; See also Woodford v. Commonwealth, 376
S.W.2d 526 (Ky. 1964) (counsel, in arguments to the jury, can draw inferences from
facts in evidence); Wood v. Commonwealth, 56 S.W.2d 556 (Ky. 1933) (same).
      25   Foley v. Commonwealth, 953 S.W.2d 924, 940 (Ky. 1997).
      26 See, e.g., Armstrong v. Commonwealth, 517 S.W.2d 233 (Ky. 1974) (holding
Commonwealth’s Attorney’s statements that he had worked with the officer a long time
and the officer was honest and conscientious were improper); Terry v. Commonwealth,
471 S.W.2d 730 (Ky. 1971) (prosecutor’s statement that he knew the defendant’s alibi
witnesses were “rotten to the core” was improper); Jones v. Commonwealth, 313 Ky.
827, 233 S.W.2d 1007 (1950) (finding the prosecutor’s statements of personal opinion
about defendant's witnesses were improper).

                                          17
the Commonwealth, but the question this Court is left with is whether the

response crossed over from permissible support utilizing evidence and

inferences to impermissibly personally vouching for M.S.’s truthfulness.

      Turning to the specific closing argument comments at issue, the

statement “I know you believe this child” is not a personal expression of the

Commonwealth’s belief in M.S.; it was an expression of its belief that the jury

believed M.S. Furthermore, the Commonwealth followed it up with a rendition

of facts from Travis’s testimony which the jury would be required to believe if

they thought M.S. was untruthful. The Commonwealth focused on the dubious

nature of Travis’s contention that it regularly took him ninety minutes to travel

the twenty-six miles between the Frankfort and Shelbyville exits on I-64 and

his failure to provide any corroboration of his extreme work schedule.

      Second, when the Commonwealth stated M.S. “was one-hundred percent

credible, one-hundred percent believable,” it was not framed as the personal

belief of the Commonwealth’s Attorney. The statement was tied to a subsequent

listing of evidence and inferences drawn from the testimony of other witnesses.

The Commonwealth’s Attorney emphasized that Craig Gonzales witnessed

Travis throwing away a twin mattress when he attempted to do a home visit.

M.S. slept on a twin bed, which would seem to allow for a logical inference for

the jury that Travis was disposing of evidence. Consistent with M.S.’s own

testimony, Tiffany Parsons testified to M.S.’s concerns over others knowing of

the abuse and the kind of scrutiny it would possibly bring. Parsons’s testimony

called into question the defense’s implication that M.S. made up the charges to

                                       18
get attention. Dr. Sugarman testified as to what types of pain and discomfort a

victim of M.S.’s age would experience, and M.S. testified to pain and discomfort

consistent with that description. Each of these supported the statement that

M.S. was totally credible.

      In addition to the prosecutor’s support of M.S.’s testimony, he made a

factual misstatement regarding when Travis took Juanita’s last name. In

closing, the Commonwealth’s Attorney stated, “he started using another name

by the time this case started.” The obvious implication was that Travis changed

his last name in some effort to avoid prosecution. Nicole’s actual testimony was

that Travis took Juanita’s last name “when they married.” The defense did not

object to the Commonwealth’s misstatement. We must determine whether the

prosecutor’s actions in making this statement amounted to flagrant

prosecutorial misconduct, applying the aforementioned four-factor test.27 This

statement may have prejudiced Travis through the implication that he changed

his name in response to the case against him. However, the statement was

isolated, one sentence in the Commonwealth’s closing and not dwelled upon

thereafter. It was part of the Commonwealth’s closing, but whether the

phrasing was intentional or merely the Commonwealth’s unintentional

misstatement is unclear. Further, the trial was relatively short, and the jury

heard Nicole herself testify to the issue less than ninety minutes earlier. The

evidence against Travis was strong, especially given the highly credible




      27   Murphy, 509 S.W.3d at 54.

                                       19
testimony of M.C. After weighing the four factors, we conclude that the

Commonwealth's misstatement as to when Travis took Juanita’s name was not

flagrant misconduct.

      That leaves the Commonwealth’s Attorney’s final questionable statement

regarding M.S.’s credibility:

      “there wasn’t a thing that come out of her mouth that wasn’t true.
      Not a thing. I never saw a face like that before. Trust that. Put little
      girls like that, that little girl on the stand, I never had one like that.
      It’s the most credible witness I ever saw. Everything she told you is
      true.”

The statement here is readily distinguished from the Commonwealth’s earlier

statements. The Commonwealth’s Attorney inserted himself into the question of

veracity, specifically by stating, “I never had one like that. It’s the most credible

witness I ever saw.” He was personally vouching for M.S.’s truthfulness and

veracity and did so, not by supporting it with other evidence, but by reiterating

what M.S. said on the stand. The prosecution and defense of sexual offenses is

difficult and emotional, however attorneys for both sides must refrain from

acting outside the bounds of the rules to ensure fair trials.

      We acknowledge that simply using the phrase “I never” or “I ever saw” is

not prosecutorial misconduct if adequately supported by evidence or if the

phrases were not used intentionally to bolster the credibility of the witness.28




      28  Padgett v. Commonwealth, 312 S.W.3d 336, 353 (Ky. 2010) (holding that
simply using the words “I think” or “we think” in closing is not misconduct where
there is no suggestion that the phrases were used to attempt to inflame the jury,
bolster credibility of witnesses by personally vouching for them, or to make the jury
consider anything other than evidence presented at trial).

                                          20
The Commonwealth’s Attorney supported his statement through an appeal to

the jury’s common sense that M.S.’s testimony was completely consistent with

the language a witness of M.S.’s age would use in describing such traumatic

events. Even with this nod to the evidence, it is apparent to us the

Commonwealth’s Attorney’s statement was an effort to improperly imbue M.S.

with the prestige of the Commonwealth. Finding the statement to be improper,

and given that the issue is unpreserved, we must turn to the question of

whether that statement alone amounts to flagrant misconduct warranting a

new trial.

      Turning again to our four-part test for flagrant prosecutorial misconnect,

we view the improper statement in light of the whole trial.29 The first factor

weighs in Travis’s favor. There is no question the Commonwealth’s improper

vouching for M.S. prejudiced Travis in light of a case that turned in large part

on the relative credibility of M.S. Looking to the second factor, the improper

statement itself was isolated, but admittedly part of a greater Commonwealth

narrative dwelling on the relative credibility of the two principals. Third, the

statement was deliberately placed in front of the jury. Unlike the earlier

utterance of “Eww” or “Ooh,” it was not spontaneous; rather, it appeared as

part of a prepared closing argument.

      Finally, as discussed in our analysis of the Commonwealth’s improper

morality question, we must evaluate the strength of the case against Travis.




      29   See Murphy, 509 S.W.3d at 50; Brafman, 612 S.W.3d at 861.

                                          21
M.S. was supported by the previously described testimony of Craig Gonzales,

Dr. Sugarman, and Tiffany Parsons. There were no allegations or evidence of

coaching or evidence of motive for M.S. to fabricate the events. As noted

previously, the Commonwealth ably and properly called into question Travis’s

credibility and impeached Travis’s basic contention that he never had an

opportunity to commit the acts described by M.S. In balancing the four factors,

we hold the Commonwealth’s Attorney’s statement was flagrant misconduct

with the first three factors all weighing heavily for Travis, while only the last,

the strength of the evidence against the accused, weighs in favor of the

Commonwealth.

      Addressing the second part of the test for whether flagrant misconduct

requires reversal, we hold that while the Commonwealth’s morality question

and closing statement represented misconduct, they did not render Travis’s

trial fundamentally unfair and do not warrant reversal.30 We acknowledge even

with the substantial impeachment of Travis’s testimony, a reasonable juror

could have found M.S.’s statements alone insufficient to render a guilty verdict

absent the Commonwealth’s improper argument. But the jury did not have to

rely on M.S.’s statements alone. Craig Gonzales, Tiffany Parson, and Dr.

Sugarman all testified in ways that reasonably permitted the jury to find M.S.

much more credible than Travis. We concede that it was improper for counsel

to utilize an unauthorized means of attesting to M.S.’s credibility, but even if



      30   Matheney, 191 S.W.3d at 606 (quoting Barnes, 91 S.W.3d at 568).


                                          22
unauthorized, we must be persuaded it had a sufficient prejudicial effect to

render Travis’s trial unfair.31 We hold that even absent the Commonwealth’s

improper argument and question, there was not a “substantial possibility that

the result would have been any different.”32 Although we admonish the

Commonwealth from behaving in this manner in the future, we cannot hold

that the Commonwealth’s improper comments during its closing argument or

question during cross-examination undermined the fairness of Travis’s trial as

a whole.

   B. Failure to renumber counts was not error.

      Prior to the start of the trial, count one of Travis’s indictment was

dismissed. Despite this, when the Commonwealth read the indictment to the

jury, it began stating “count two” and continued through five. Furthermore,

during the guilt phase, the court made a single reference to “count three” when

reading jury instruction four, and the jury instructions and verdict forms

themselves retained the “count two” through “count five” language. Due to the

dismissal of count one, Travis contends the counts should have been

renumbered in any references to the jury and failing to do so resulted in a jury

left to speculate as to what count one consisted of and why it was not before

them. This argument is unpreserved, and Travis requests we review the issue

for palpable error under RCr 10.26.



      31   Armstrong, 517 S.W.2d at 236 (concluding improper bolstering of police
officer’s testimony was insufficient to render trial unfair).
      32   McIntosh, 646 S.W.2d at 45.

                                          23
      Travis acknowledges he can find no case law directly supporting his

argument. The closest cases on point deal with exposing a jury during the

penalty phase to evidence of amended or dismissed charges. The

Commonwealth argues that the trial court’s failure to renumber the counts of

the indictment was not an error, and even if it were, the error was harmless.33

      Travis cites Blane v. Commonwealth for the proposition that “introducing

the original charges of Appellant’s prior convictions constitutes palpable

error.”34 First, we note that in Blane, the introduction was testimony as to the

nature and severity of the actual charge that had been amended down.35 In the

defense’s remaining cited cases, this distinguishing feature is the same – the

jury saw the actual nature and severity of the dismissed or amended charges.36

      In the present case, the jury did not hear the nature or severity of the

missing count. In fact, the charge that was contained in count one was never

mentioned; the defense finds it only conspicuous by its absence. The issue was

so subtle that from the dismissal two days prior to trial and through the entire

trial, defense counsel never raised the issue of the count renumbering.


      33 See U.S. v. Sivils, 960 F.2d 587, 596-97 (6th. Cir. 1992) (holding trial court’s
reference to count that had been severed from the trial resulted in no prejudice and
constituted harmless error).
      34   364 S.W.3d 140, 153 (Ky. 2012).
      35   Id.
      36  Stansbury v. Commonwealth, 454 S.W.3d 293 (Ky. 2015) (trial court erred in
permitting introduction of an exhibit during sentencing which showed three counts of
first-degree wanton endangerment that had been dismissed); Robinson v.
Commonwealth, 926 S.W.2d 853 (Ky. 1996) (court erred in permitting introduction of a
printout during sentencing which showed both prior convictions and dismissed
charges).


                                             24
Palpable error requires the error to be “easily perceptible, plain, obvious and

readily noticeable.”37 Travis may speculate that the jury had questions about

the dismissed count and held it against him, but such speculation is not so

apparent “that it jumps off the page…and cries out for relief.”38 We hold that

the simple failure to renumber the counts, where no information is imparted on

the jury as to the nature and severity of the missing count, is no error.

                                  III.   CONCLUSION

      For the foregoing reasons, Travis Durrum's convictions for first-degree

criminal abuse, first-degree rape, first-degree sexual abuse, two counts of first-

degree sodomy, and the corresponding seventy-year prison sentence are

affirmed.

      All sitting. All concur.




COUNSEL FOR APPELLANT:

Karen Shuff Maurer
Assistant Public Advocate

COUNSEL FOR APPELLEE:

Daniel J. Cameron
Attorney General of Kentucky

Kristin Leigh Conder
Assistant Attorney General



      37   Burns, 957 S.W.2d at 222 (citing BLACK’S LAW DICTIONARY (6th ed. 1995)).
      38 Chavies, 374 S.W.3d at 323 (quoting Alford, 338 S.W.3d at 251

(Cunningham, J., concurring)).

                                         25